 
 
I 
108th CONGRESS 2d Session 
H. R. 4164 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Shuster introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to index for inflation the exemption amount for individuals under the alternative minimum tax and to repeal the alternative minimum tax on individuals in 2010. 
 
 
1.Indexing for inflation of exemption amount for individuals under the alternative minimum tax 
(a)In generalSubsection (d) of section 55 of the Internal Revenue Code of 1986 (relating to exemption amount) is amended by inserting after paragraph (3) the following new paragraph: 
 
(4)Inflation adjustment 
(A)In generalIn the case of any taxable year beginning in a calendar year after 2004, the dollar amounts contained in subparagraphs (A) and (B) of paragraph (1) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2003 for 1992 in subparagraph (B) thereof. 
(B)RoundingAny increase determined under subparagraph (A) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50.. 
(b)Conforming amendments 
(1)Section 55(d)(1)(A) of such Code is amended by striking $45,000 ($58,000 in the case of taxable years beginning in 2003 and 2004) and inserting $58,000. 
(2)Section 55(d)(1)(A) of such Code is amended by striking $33,750 ($40,250 in the case of taxable years beginning in 2003 and 2004) and inserting $40,250. 
(3)Subsection (a) of section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by title VII of such Act (relating to alternative minimum tax). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004.  
2.Repeal of Alternative Minimum Tax in 2010 
(a)In generalSubsection (a) of section 55 of the Internal Revenue Code of 1986 is amended by adding at the end the following new flush sentence: 
Notwithstanding subsection (b), in the case of a taxpayer other than a corporation, the tentative minimum tax for any taxable year beginning after December 31, 2009, shall be zero.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
 
